FILED
                             NOT FOR PUBLICATION                              MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re: SHANEL ANN STASZ,                         No. 11-60048

                Debtor,                          BAP No. 11-1044


SHANEL ANN STASZ,                                MEMORANDUM *

                Appellant,

  v.

ROSENDO GONZALEZ,

                Appellee.



                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Dunn, Kirscher, and Markell, Bankruptcy Judges, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Chapter 7 debtor Shanel Ann Stasz appeals pro se from the Bankruptcy


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel’s (“BAP”) order dismissing her appeal from the bankruptcy court

for failure to file a timely opening brief. We have jurisdiction under 28 U.S.C.

§ 158(d). We review for an abuse of discretion. Morrissey v. Stuteville (In re

Morrissey), 349 F.3d 1187, 1190 (9th Cir. 2003). We affirm.

      The BAP did not abuse its discretion in dismissing Stasz’s appeal for failure

to file a timely opening brief after it granted Stasz several extensions of time and

warned her that failure to file an opening brief by May 18, 2011 would result in

dismissal of the appeal. See Fed. R. Bankr. P. 8001(a) (an appellant’s failure to

take steps required to prosecute an appeal may be grounds for dismissal of the

appeal); Greco v. Stubenberg, 859 F.2d 1401, 1404 (9th Cir. 1988) (explaining that

courts ordinarily should consider alternative sanctions as well as the fault of the

person failing to prosecute); see also Jacobsen v. Filler, 790 F.2d 1362, 1364-65

(9th Cir. 1986) (pro se litigants in the ordinary civil case are not excused from

compliance with procedural rules).

      The BAP did not abuse its discretion in denying Stasz’s motion for

reconsideration because Stasz failed to establish grounds for such relief. See Fed.

R. Civ. P. 60(b) (listing grounds for relief from judgment); Fed. R. Bankr. P. 9024

(applying Fed. R. Civ. P. 60 to bankruptcy proceedings with limited exceptions);

Nat’l Bank of Long Beach v. Donovan (In re Donovan), 871 F.2d 807, 808 (9th


                                           2                                    11-60048
Cir. 1989) (per curiam) (setting forth standard of review).

      AFFIRMED.




                                          3                   11-60048